DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 and 07/14/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007000427A to Sato et al. (hereinafter “Sato”).
Regarding claim 1, Sato discloses a probe device (Fig. 2-detachable endoscope 1) detachably coupled to a handle unit of an endoscope ([0015]- a drive source unit 8B that is detachably connected to the scope portion 8A), the probe device comprising: a probe (Fig. 2-scope portion 8A) deformable ([0016]- the scope portion 8A includes…a bending portion capable of bending deformation) in response to movement of wires (Fig. 6-two wires 14; [0018]- the bending portion 10 is connected to the distal end sides of four wires 14 for bending operation for bending the bending portion 10 in, for example, up, down, left and right directions); and a pair of second connectors (Fig. 6-operating shaft bodies 37 & 38) coupled to an end of the wires (Fig. 6) and detachably coupled to the handle unit ([0019]- an endoscope wherein an attachment/detachment section between a proximal end part of an insertion section and a part that is attached/detached to/from the proximal end part can be reduced in size, and attachment/detachment is made easier between the proximal end part of the insertion section and the part that is attached/detached to/from the proximal end part), wherein the pair of second connectors are disposed to face each other and movable in different directions (Fig. 6-operating shaft bodies 37 & 38).
Regarding claim 2, Sato discloses the probe device of claim 1, and Sato further discloses further comprising a first pinion gear disposed between the pair of second connectors (Fig. 6- pinion gear 35a), wherein the pair of second connectors comprise rack gear portions provided on facing surfaces thereof to be engaged with the first pinion gear (Fig. 6-rack portions 37a and 38a), and when one of the pair of second connectors moves in a first direction, the other of the pair of second connectors moves in a second direction opposite to the first direction ([0062]-.
Regarding claim 3, Sato discloses the probe device of claim 2, and Sato further discloses further comprising: another pair of second connectors spaced apart from the pair of second connectors (Fig. 6-operating shaft bodies 39 & 40); and a second pinion gear engaging with the other pair of second connectors (Fig. 6- drive pinion 59).
Regarding claim 4, Sato discloses the probe device of claim 3, and Sato further discloses wherein the first pinion gear and the second pinion gear are spaced apart from each other in a vertical direction (Fig. 6- pinion gear 35a and drive pinion 59).
Regarding claim 7, Sato disclose the probe device of claim 1, and Sato further discloses wherein the wires are coupled to the pair of second connectors to be relatively movable within limited ranges, respectively (Fig. 6-two wires 14; see [0018]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007000427A to Sato and further in view of KR20110060785A to Kim.
Regarding claim 5, Sato discloses the probe device of claim 1, but Sato does not expressly teach wherein the handle unit comprises a pair of first connectors able to be coupled to the pair of second connectors, wherein one of the pair of first connectors and one of the pair of second connectors able to be coupled to each other work in concert with each other when moving in a first direction and do not work in concert with each other when moving in a second direction.
However, Kim teaches of an analogous endoscopic device wherein the handle unit (Fig. 3- operation portion 120) comprises a pair of first connectors (Fig. 3- operation member side fastening member 125) able to be coupled to the pair of second connectors (Fig. 3- insertion portion side fastening member 115), wherein one of the pair of first connectors and one of the pair of second connectors able to be coupled to each other work in concert with each other when moving in a first direction and do not work in concert with each other when moving in a second direction ([0021]- the endoscope according to the present invention can easily attach and detach the insertion portion and the operation portion of the endoscope; the examiner notes that the first direction is the movement when attaching the first and second connectors, and the second direction is the movement when detaching the first and second connectors).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sato to include a pair of first connectors coupled to the pair of second connectors, as taught by Kim. It would have been advantageous to make the combination in order to effectively prevent various diseases and infections caused by bacteria through the endoscope ([0021] of Kim).
Regarding claim 6, Sato, as modified by Kim, teaches the probe device of claim 5, but Sato does not expressly teach wherein one of the pair of first connectors and one of the pair of second connectors able to be coupled to each other engage with each other when moving in the first direction and are separated from each other when moving in the second direction.
However, Kim teaches of an analogous endoscopic device wherein one of the pair of first connectors (Fig. 3- operation member side fastening member 125) and one of the pair of second connectors (Fig. 3- insertion portion side fastening member 115) able to be coupled to each other engage with each other when moving in the first direction and are separated from each other when moving in the second direction ([0021]- the endoscope according to the present invention can easily attach and detach the insertion portion and the operation portion of the endoscope; the examiner notes that the first direction is the movement when attaching the first and second connectors, and the second direction is the movement when detaching the first and second connectors).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sato to include a pair of first connectors coupled to the pair of second connectors, as taught by Kim. It would have been advantageous to make the combination in order to effectively prevent various diseases and infections caused by bacteria through the endoscope ([0021] of Kim).
Regarding claim 8, Sato discloses the probe device of claim 7, but Sato does not expressly teach wherein the wires are connected to the pair of second connectors using wire fixing members, respectively, the wire fixing members being inserted into the pair of second connectors to be slidable and movable within limited ranges, respectively.
However, Kim teaches of an analogous endoscopic device wherein the wires (Fig. 3 - operation unit side operation wire 124) are connected to the pair of second connectors using wire fixing members (Fig. 3 - operation member side fastening member 125), respectively, the wire fixing members (Fig. 3 - operation member side fastening member 125) being inserted into the pair of second connectors to be slidable and movable within limited ranges, respectively (Fig. 3 -insertion portion side coupling member 115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sato so that the wires are connected to the pair of second connectors using wire fixing members, the wire fixing members being inserted into the pair of second connectors to be slidable and movable within limited range, as taught by Kim. It would have been advantageous to make the combination in order to effectively prevent various diseases and infections caused by bacteria through the endoscope ([0021] of Kim).
Regarding claim 10, Sato, as modified by Kim, teaches the probe device of claim 8, and Sato further discloses wherein a light source including one or more light-emitting diodes (Fig. 1- light guide fiber 13) and an image sensor are mounted on the printed circuit board (Fig. 1- CCD 12).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007000427A to Sato and further in view of U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”).
Regarding claim 9, Sato discloses the probe device of claim 1, but Sato does not expressly teach further comprising an end cover provided on an end, wherein a printed circuit board is disposed on the end cover.
However, Haggerty teaches of an analogous endoscopic device further comprising an end cover provided on an end, wherein a printed circuit board is disposed on the end cover (Fig. 9- enclosure 43; [0148]- Shown in FIG. 9B is an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sato to include a printed circuit board disposed on the end cover, as taught by Haggerty. It would have been advantageous to make the combination in order to encase the printed circuit board ([0148] of Haggerty).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795